PER CURIAM.
This is an appeal by the widow (Josephine C. Wheeler) and daughter (Nancy J. Wheeler) of John L. Wheeler, deceased, from an adverse judgment on two causes of action: 1) A claim against John Paul Wheeler (son of John L. Wheeler), as executor of his father’s estate, alleging various acts of mismanagement of the estate; and 2) a claim against John Paul, individually, alleging “illegal, unlawful, and negligent acts” in the handling of his mother’s and sister’s real estate.
We have carefully reviewed the eight issues presented on appeal, and it is clear that each of these issues involves either a finding of fact based upon disputed testimony or the application of settled principles of law to undisputed facts.
The record discloses ample evidence to support each of the trial court’s findings of fact, and we find no error in the trial court’s application of the law to these facts. We affirm the judgment on the authority of Webb v. Webb, 250 Ala. 194, 33 So.2d 909 (1948); and Stumpf v. Wiles, 235 Ala. 317, 179 So. 201 (1938).
AFFIRMED.
TORBERT, C.J., and JONES, SHORES, ADAMS and STEAGALL, JJ., concur.